DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 12/15/2021. Claims 1-3, 12 were pending.  Claims 1, 12 were amended. Claims 4-11, 13 were cancelled.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103 as being unpatentable over La (KR 2009-0012953 A), the applicants stated:
	“Therefore, amending claims 1 and 12 to describe the compositions as “consisting essentially of” instead of “comprising” has support in the specification.
La requires a composition comprising four components—an organic acid, an inorganic acid, an organic solvent, and a fluorine compound. In contrast, claims 1 and 12 require only three components. There is no teaching or suggestion in La of a composition that includes only three components and only one acid --an inorganic acid. La requires compositions that include both an inorganic acid and an organic acid. Accordingly, the claims would not be obvious to one of ordinary skill in the art in view of La.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103.
Allowable Subject Matter
s 1-3, 12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-3, the cited prior arts fail to disclose or suggest a non-aqueous composition consisting essential of:
about 0.2% to about 1.5% by weight of a fluoride activating agent, wherein said fluoride activating agent is hydrogen fluoride, Fluoroboric acid, or a combination of hydrogen fluoride and Fluoroboric acid,
about 1.0% to about 2.8% by weight of at least one oxidizer, wherein said one oxidizer is nitric acid or a combination of nitric acid and sulfuric acid, and
about 93.2% to about 98.8% by weight of an anhydrous organic solvent, wherein said anhydrous organic solvent is sulfolane,
wherein said cleaning composition has a pH equal to 5.5 or less, and wherein said composition is in the absence of hydrogen peroxide.

Regarding to claim 12, the cited prior arts fail to disclose or suggest contacting said micro-electronic substrate with a cleaning composition consisting essential of:
about 0.2% to about 1.5% by weight of a fluoride activating agent, wherein said fluoride activating agent is hydrogen fluoride, Fluoroboric acid, or a combination of hydrogen fluoride and Fluoroboric acid,
about 1.0% to about 2.8% by weight of at least one oxidizer, wherein said one oxidizer is nitric acid or a combination of nitric acid and sulfuric acid, and

wherein said cleaning composition has a pH equal to 5.5 or less, and wherein said composition is in the absence of hydrogen peroxide.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713